Title: From Hannah Phillips Cushing to Abigail Smith Adams, 23 February 1813
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My Dear Madam.
Scituate Feby 23rd. 1813.

My mind it seems had been in unison with yours for some time past, & I had determined the last week that another should not elapse without my writing for information respecting your, & the Presidents health, together with the various branches of your much valued family; & to say that the winter was passing away with us in as tranquil a maner as generally falls to the lot of humanity, rejoicing with thankfulness that is in my power to offer an asylum to the Widow, & Fatherless, having at my table two of my sisters, Miss Cushing, & Mrs Bowers, my daughter H Aylwin, Mr S Phillips, & three of my sisters Sons, who are cast out of business by these times But So by Wedy Mail the sad tidings reached us, when it fell to my lot to communicate the heart rending sorrow to his darling Sister, who was given to him at the age of four years by their dying Mother, & their attachments were very very strong. I am happy to say that She supports this great affliction with the fortitude of a Christan. Her health being delicate she has not yet left her room since but we hope in a day or two to see her below again. William Aylwin came on Thury, & again on sunday, & left us this morg with Mary Cushing. He is a very promissing young man His the death of his Brother is a very heavy stroke to him indeed. He with his Sister unite with me in gratitud for your kind sympathizing letter. My Nephew, my dear Friend whose death we so justly lament appears to us to have had a hard lot in life. At the age of fifteen he was pressed & put on board a Frigate, where he distinguished himself for great bravery during nine years; & never would suffer himself to be promoted, always telling them it was his determination to quit, when ever it should be in his power. He was with Lord Nelson at the battle of the Nile; & some years in the East Indias, from whence he was permitted to return to England on the Invalid list.
We have the consolation to think that he acted his part well in every situation in life, & what compleats the Man & you will say is above all the rest he was a Christan. Having made the Bible his study, he endeavoured to practiced there from. Before leaving Boston the last time he expressed to his Sister the desire he had to pertake of the Communion, but was fearful that his calling would not do honour to the great cause; Also regreted that more attention was not paid in selecting Chaplins for the Navey.
The great friend ship my dear Madam that I have always experienced from you, & the interest you take in whatever concerns me or mine, has imbolden me to be thus prolix.
My Sisters unite with me in respects to you, & The President, & regards to all the members of the Family. To hear of the health & happiness of you, & yours, will always give pleasure / to your Affectionate

H CushingI had come nigh closing my letter without mentioning the pleasing information we received last week of Mrs Holm having a fine Son; whome they call George Phillips after my good Brother, & Nephew. Thus one Nephew is taken out of this life, & another introduced into it.